Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 1 of 22                     PageID 396




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 TAMETRIUS WALKER, Individually and              )
 as Parent and Next Friend of Q.W., a Minor,     )
                                                 )
        Plaintiff,                               )
                                                 )        No. 2:19-cv-02562-TLP-tmp
 v.                                              )
                                                 )        JURY DEMAND
 FAYETTE COUNTY SCHOOLS, et al.,                 )
                                                 )
        Defendants.                              )


      ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Plaintiff, Tametrius Walker, individually and as parent and next friend of Q.W., a minor,

sued Defendant Ben Gilliam for violating Q.W.’s constitutional rights under 42 U.S.C. § 1983.

(ECF No. 11.) Plaintiff brings claims for battery and outrageous conduct also. (Id.)

       Defendant now moves for summary judgment. (ECF No. 44.) Plaintiff responded in

opposition and Defendant replied. (ECF Nos. 52, 53 & 54.) For the reasons below, the Court

DENIES the motion for summary judgment.

                                       BACKGROUND

I.     Undisputed Facts and Procedural History

       Defendant filed a statement of undisputed facts and Plaintiff responded. (ECF Nos. 44-1

& 52-1.) Plaintiff included additional undisputed facts and, in turn, Defendant responded to

those. (ECF Nos. 52-1 at PageID 260–62; 54-2.) And so, these facts, taken from the parties’

statements of undisputed material facts, are undisputed unless otherwise stated.
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 2 of 22                       PageID 397




       A.      Factual Background

       In December 2014, Q.W. was a seventh-grade student at East Junior High School in

Fayette County, Tennessee. (ECF Nos. 44-1 at PageID 177; 52-1 at PageID 254.) Defendant

Gilliam was a history teacher there. (Id.) Both Q.W. and Defendant were walking down a

school hallway when Q.W. inadvertently bumped into Defendant, who was standing behind

Q.W. (ECF Nos. 44-1 at PageID 178; 52-1 at PageID 255, 262; 54-2 at PageID 381.) Defendant

remembers hearing Q.W. use profanity 1 in violation of school rules. 2 (ECF Nos. 44-1 at PageID

177–78; 52-1 at 254–55.) Believing that Q.W. directed the profanity at him, Defendant decided

to reprimand Q.W. (ECF Nos. 4-1 at PageID 179; 52-1 at PageID 256–57.) Q.W., however,

denies that he used profanity when he bumped into Defendant. (ECF No. 44-6 at PageID 218.)

       Even though there is video footage 3 showing most of the incident, the parties dispute

what happens next. (ECF Nos. 44-1 at PageID 178; 52-1 at PageID 254-55.) Defendant claims




1
  Defendant testified that he heard Q.W. say “what the f*** is wrong with you.” (ECF No. 44-1
at PageID 179; 52-1 at PageID 256.)
2
  Defendant Gilliam relies on his own testimony in his undisputed facts. And Plaintiff disputes
whether Defendant Gilliam is a reliable witness. (ECF No. 52-1 at PageID 255–56.) To dispute
Defendant’s credibility, Plaintiff attaches an affidavit from William Hackett. (ECF No. 52-15.)
In that affidavit, Mr. Hackett discusses an alleged incident in 2010 where Defendant allegedly
brandished a firearm during a dispute. (Id.) But this is a summary judgment motion and this
Court does not weigh the credibility of witnesses. Simply put, “[c]redibility determinations, the
weighing of the evidence, and the drawing of legitimate inferences from the facts are jury
functions, not those of a judge[.]” Willard v. Huntington Ford, Inc., 952 F.3d 795, 806 (6th Cir.
2020) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). For that reason, this
Court will not rely on Mr. Hackett’s affidavit about the gun incident in 2010 to decide this
motion. As to whether his testimony about the event will be admissible at trial, this Court leaves
that decision for a later date.
3
  Plaintiff argues that Defendant did not authenticate the timestamp on the video “as accurately
reflecting the passage of time.” (ECF No. 52-1 at PageID 255.) As a result, she argues that the
timestamp is hearsay. (Id.) Because Defendant did not authenticate the timestamp on the video,
the Court does not consider the timestamp in its analysis. The Court notes however that the
video’s formatting is unique and difficult for this Court to use. The video has a slide bar at the
bottom of the screen that adjusts the speed of video but it is hard to set the speed at a normal rate.
                                                  2
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 3 of 22                    PageID 398




that he gripped Q.W.’s backpack straps and moved him to the side of the hallways to reprimand

him privately. (ECF No. 44-1 at PageID 179.) But Q.W. testified that Defendant grabbed him

by the neck and lifted him off the ground. (ECF No. 44-6 at PageID 219–23.) And the video

does not show where Defendant grabbed Q.W. As Plaintiff notes, “[t]here are a number of

frames in the video where Defendant Gilliam’s hands cannot be seen.” 4 (ECF No. 52-1 at

PageID 257–58.)

       Defendant told Plaintiff to “watch [his] mouth,” and then walked with Plaintiff down the

hallway. (ECF Nos. 44-1 at PageID 180; 52-1 at PageID 259.) Though Defendant argues that

Q.W. had no injuries after the incident, Q.W. testified that his face was red and he experienced

neck pain and limited range of motion in his neck. (ECF No. 44-6 at PageID 226–229.) Plaintiff

took pain medication for two weeks after the incident. (ECF Nos. 44-1 at PageID 181; 52-1 at

PageID 260.)

       The Court now turns to this case’s procedural history.

       B.      Procedural History

       Q.W. was a minor when the incident occurred in December 2014. (ECF No. 52-1 at

PageID 260; 54-2 at PageID 379.) In November 2015, Plaintiff sued Defendants Fayette County

Schools, James Teague, Ben Gilliam, and Diane Watkins 5 in the Circuit Court of Fayette




As a result, the Court cannot determine exactly how long Defendant and Q.W. are out of view.
That said, it appears like they are out of view only for a few seconds.
4
  The parties dispute how long Defendant’s hands were outside the camera’s view. (See ECF
No. 52-1 at PageID 258.)
5
  Plaintiff voluntarily dismissed Defendant James Teague in September 2019. (ECF No. 13.)
And in August 2020, she dismissed Defendants Fayette County Schools and Diana Watkins with
prejudice as well. (ECF No. 32 at PageID 152.) As a result, Defendant Gilliam is the only
remaining Defendant.
                                                3
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 4 of 22                     PageID 399




County, Tennessee, both individually and on behalf of Q.W. (ECF Nos. 44-1 at PageID 176; 52-

1 at PageID 253.) Plaintiff did not issue summons for Defendant Gilliam at that time. (Id.)

        Then in February 2017, Plaintiff amended her complaint and issued summons for

Defendants for the first time. (ECF Nos. 44-1 at PageID 176; 52-1 at PageID 254.) But she did

not serve the summons on Defendant Gilliam. (ECF Nos. 44-1 at PageID 177; 52-1 at PageID

254.)

        Plaintiff did not reissue summons for Defendant Gilliam until about a year later. (Id.)

Although the parties agree that Defendant Gilliam received the summons, they dispute whether

Plaintiff properly served Defendant under Tennessee Rules of Civil Procedure 3 and 4. (See ECF

No. 54-2 at PageID 379.) Shortly after receiving the summons, Defendant Gilliam moved to

dismiss for improper service. (ECF No. 44-2 at PageID 184.) But then Plaintiff amended her

complaint adding a § 1983 claim. (ECF No. 44-3.) On that basis, Defendants removed the case

to this Court. (Id.; see ECF No. 1.)

        Now Plaintiff’s only remaining claims are against Defendant Gilliam. And Defendant

now argues that this Court should grant summary judgment because (1) Plaintiff’s claims are

time-barred and (2) he is entitled to qualified immunity.

               LEGAL STANDARD FOR SUMMARY JUDGMENT MOTION

I.      Summary Judgment Standard

        A party is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that fact

would establish or refute an essential element of the cause of action or defense.” Bruederle v.




                                                 4
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 5 of 22                        PageID 400




Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012) (citing Kendall v. Hoover Co., 751

F.2d 171, 174 (6th Cir. 1984)).

      “In considering a motion for summary judgment, [the] court construes all reasonable

inferences in favor of the nonmoving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). And

“[t]he moving party bears the initial burden of demonstrating the absence of any genuine issue of

material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986)).

      “Once the moving party satisfies its initial burden, the burden shifts to the nonmoving

party to set forth specific facts showing a triable issue of material fact.” Id. at 448–49;

Matsushita, 475 U.S. at 587. This means that, if “the non-moving party fails to make a sufficient

showing of an essential element of his case on which he bears the burden of proof, the moving

parties are entitled to judgment as a matter of law and summary judgment is proper.” Martinez

v. Cracker Barrel Old Country Store, Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman

v. United Auto Workers Loc. 1005, 670 F.3d 677, 680 (6th Cir. 2012) (en banc)); see also Kalich

v. AT & T Mobility, LLC, 679 F.3d 464, 469 (6th Cir. 2012).

      What is more, “to show that a fact is, or is not, genuinely disputed, both parties are

required to either cite to particular parts of materials in the record or show that the materials cited

do not establish the absence or presence of a genuine dispute, or that an adverse party cannot

produce admissible evidence to support the fact.” Bruederle, 687 F.3d at 776 (internal

quotations and citations omitted); see also Mosholder, 679 F.3d at 448 (“To support its motion,

the moving party may show ‘that there is an absence of evidence to support the nonmoving

party’s case.’” (quoting Celotex, 477 U.S. at 325)). But “[c]redibility determinations, the



                                                  5
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 6 of 22                     PageID 401




weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge[.]” Martinez, 703 F.3d at 914 (alteration in original) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). And so, “[t]he court need consider

only the cited materials, but it may consider other materials in the record.” Fed. R. Civ. P.

56(c)(3).

      Ultimately, the “question is whether ‘the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir. 2015)

(quoting Liberty Lobby, 477 U.S. at 251–52). “[A] mere ‘scintilla’ of evidence in support of the

non-moving party’s position is insufficient to defeat summary judgment; rather, the non-moving

party must present evidence upon which a reasonable jury could find in her favor.” Tingle v.

Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby, 477 U.S. at 251).

And statements in affidavits that are “nothing more than rumors, conclusory allegations and

subjective beliefs” are insufficient evidence. Mitchell v. Toledo Hosp., 964 F.2d 577, 584–85

(6th Cir. 1992).

II.    Video Evidence

      As mentioned above, the Court ordinarily must view facts in the light most favorable to

the nonmoving party when deciding a motion for summary judgment. See Robertson, 753 F.3d

at 614. But an “added wrinkle” exists when the record includes a “videotape capturing the

events in question.” Scott v. Harris, 550 U.S. 372, 378 (2007).

      If “videos in the record show facts so clearly that a reasonable jury could view those facts

in only one way,” the court should view those facts “in the light depicted by the videos.” Latits

v. Phillips, 878 F.3d 541, 547 (6th Cir. 2017). That said, when “facts shown in videos can be



                                                 6
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 7 of 22                      PageID 402




interpreted in multiple ways or if videos do not show all relevant facts, such facts should be

viewed in the light most favorable to the non-moving party.” Id. (citing Godawa v. Byrd, 798

F.3d 457, 463 (6th Cir. 2015)).

                                           ANALYSIS

I.     Service of Process

       A.      Legal Standards

       Defendant’s motion for summary judgment centers on the relationship between (1)

Tennessee Rule of Civil Procedure 3, (2) Tennessee Rule of Civil Procedure 4, and (3) the tolling

statute for minors.

               i.      Tennessee Rules of Civil Procedure 3 and 4

       Tennessee Rules of Civil Procedure 3 and 4 govern service of summons. Stafford v.

Lucas, No. W2019-01438-COA-R3-CV, 2020 WL 6112984, at *3 (Tenn. Ct. App. Oct. 15,

2020). Courts must read Rules 3 and 4 together. Meersman v. Regions Morgan Keegan Tr., No.

M2017-02043-COA-R3-CV, 2018 WL 4896660, at *8 (Tenn. Ct. App. Oct. 9, 2018).

       Rule 3 explains how to begin a lawsuit. McNeary v. Baptist Mem’l Hosp., 360 S.W.3d

429, 436–37 (Tenn. Ct. App. 2011). Under Rule 3,

       All civil actions are commenced by filing a complaint with the clerk of the court.
       An action is commenced within the meaning of any statute of limitations upon such
       filing of a complaint, whether process be issued or not issued and whether process
       be returned served or unserved. If process remains unissued for 90 days or is not
       served within 90 days from issuance, regardless of the reason, the plaintiff cannot
       rely upon the original commencement to toll the running of a statute of limitations
       unless the plaintiff continues the action by obtaining issuance of new process within
       one year from issuance of the previous process or, if no process is issued, within
       one year of the filing of the complaint.

Tenn. R. Civ. P. 3. So “[i]f process is not served within ninety days of issuance, a plaintiff

cannot rely upon the original commencement to toll the statute of limitations unless the plaintiff



                                                 7
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 8 of 22                       PageID 403




obtains issuance of new process within one year of issuance of the previous process.” Fair v.

Cochran, 418 S.W.3d 542, 545 (Tenn. 2013) (emphasis in original).

       Rule 4 provides “the requirements necessary to effect proper service of process.”

McNeary, 360 S.W.3d at 437. Rule 4.01 explains how to issue summons, Rules 4.02 and 4.03

address the form and return of summons, and Rule 4.04 sets out the requirements for service of

process within the state of Tennessee. Under Rule 4.03,

       If a summons is not served within 90 days after its issuance, it shall be returned
       stating the reasons for failure to serve. The plaintiff may obtain new summonses
       from time to time, as provided in Rule 3, if any prior summons has been returned
       unserved or if any prior summons has not been served within 90 days of issuance.

Tenn. R. Civ. P. 4.03(1).

               ii.     Tennessee Code Annotated Section 28-1-106

       The state of Tennessee tolls the statute of limitations for minors. Under § 28-1-106,

       If the person entitled to commence an action is, at the time the cause of action
       accrued, either under eighteen (18) years of age, or adjudicated incompetent, such
       person, or such person’s representatives and privies, as the case may be, may
       commence the action, after legal rights are restored, within the time of limitation
       for the particular cause of action, unless it exceeds three (3) years, and in that case
       within three (3) years from restoration of legal rights.

Tenn. Code Ann. § 28-1-106(a). “[T]he statute of limitations is tolled for purposes of the Tolling

Statute for so long as the person to whom the claim belongs is under a disability because of age

or unsound mind.” Sullivan v. Chattanooga Med. Invs., LP, 221 S.W.3d 506, 510 (Tenn. 2007);

Abel ex rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99, 103 (Tenn. 2006) (“If the plaintiff is

under some form of legally recognized disability which tolls the statute of limitations, the statute

of limitations remains tolled despite the possibility that some representative could bring the

action on the plaintiff’s behalf.”). So the limitations period begins to run when the minor reaches

the age of 18. Abel, 202 S.W.3d at 105.



                                                 8
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 9 of 22                        PageID 404




        The statute of limitations for Plaintiff’s § 1983 claim is one year. Roberson v. Tennessee,

399 F.3d 792, 794 (6th Cir. 2005). And so is the statute of limitations for her battery and

outrageous conduct claims. Tenn. Code Ann. § 28-3-104; see also Olivier v. City of Clarksville,

No. M2016-02473-COA-R3-CV, 2017 WL 3535016, at *5 (Tenn. Ct. App. Aug. 17, 2017).

Q.W. was a minor when this incident occurred, when Plaintiff first sued in 2014, and when

Defendant Gilliam received summons in 2018. (See ECF No. 54-2 at PageID 378). But Q.W. is

no longer a minor and the statute of limitations stopped tolling over a year ago. 6

        The Court now considers how Rule 3, Rule 4, and § 28-1-106 impact Plaintiff’s claims

here.

        B.     Plaintiff’s Failure to Comply with Rule 3 Does Not Require Dismissal
               of Her Claims
        Defendant argues that Plaintiff never complied with Tennessee Rule of Civil Procedure 3.

(ECF No. 44-2 at PageID 187.) And as a result, the Court has to dismiss Plaintiff’s claims for

failure to effect proper service. (Id.) What is more, because Q.W. is 19 now, Defendant

contends that the statute of limitations bars Plaintiff’s claims. (Id.)

        Plaintiff admits the she did not comply with Rule 3. (ECF No. 52-2 at PageID 272.) But

she argues that her noncompliance with the rule does not impact her claims here. She assert that,

because Q.W. was a minor, Plaintiff served Defendant before the statute of limitations ran. (Id.)

She argues that she did not rely on Rule 3 to toll the statute of limitations and that her failure to

follow that Rule does not affect her claims. (Id. at PageID 273.) For the reasons explained

below, this Court agrees with Plaintiff.




6
 Although Plaintiff said it would provide the Court “directly” with documents showing Q.W.’s
birthdate, she did not do so. Even so, the parties do not dispute that Q.W. was a minor in 2014
and that he is now over the age of 19. (See ECF No. 54-2 at PageID 378).
                                                   9
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 10 of 22                          PageID 405




                 i.      Rule 3’s Language and Relevant Case Law

         Rule 3’s language suggests that the only penalty for not following the rule is that the

 plaintiff cannot rely on the filing of the complaint to toll the statute of limitations. Indeed, Rule

 3 “unambiguously instructs that the effectiveness of the original commencement to toll the

 running of the statute of limitations depends initially upon whether process is served within

 ninety days of issuance.” Fair v. Cochran, 418 S.W.3d 542, 545 (Tenn. 2013). So if a plaintiff

 fails to serve process within ninety days, “a plaintiff cannot rely upon the original

 commencement to toll the statute of limitations unless the plaintiff obtains issuance of new

 process within one year of issuance of the previous process.” Id.; Moses v. Oldham, No. W2016-

 01171-COA-R3-CV, 2017 WL 3149635, at *6 (Tenn. Ct App. July 25, 2017) (“If the plaintiff

 fails to comply with Rule 3, the statute of limitations is not tolled by the ‘original

 commencement’” of the action.) With that in mind, nothing in the rule suggests that this Court

 must dismiss Plaintiff’s claims for failing to follow Rule 3.

         There are few Tennessee cases discussing what happens when a plaintiff violates Rule 3

 but still serves the defendant within the statute of limitations. In Suntrust Bank v. Sheep, Inc., the

 plaintiff did not follow Rule 3 after it waited two years beyond the original issuance of process to

 reissue summons. No. E2005-02377-COA-R3-CV, 2006 WL 1735132, at *2 (Tenn. Ct. App.

 June 26, 2006). Because the plaintiff violated Rule 3, the trial court dismissed the case. Id. at

 *1. On appeal, the plaintiff argued that its failure to comply with Rule 3 was “of no consequence

 because plaintiff is not relying on Tenn. R. Civ. P. 3 to toll the statute of limitations.” Id. at *2.

 In fact, the plaintiff eventually served the defendant within the statute of limitations. Id. After

 “careful analysis of Tenn. R. Civ. P. 3,” the Tennessee Court of Appeals found that “the

 proscription set forth in [Rule 3] is inapplicable to cases where the plaintiff is not relying upon



                                                   10
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 11 of 22                         PageID 406




 the original commencement of the action to toll the running of the statute of limitations.” Id.

 As a result, it vacated the trial court’s decision.

         Later, the Tennessee Court of Appeals discussed its Suntrust decision in Meersman v.

 Regions Morgan Keegan Trust. 2018 WL 4896660, at *2. There, the plaintiff did not try to

 reissue summons after returning it unexecuted. Id. at *1. Because the plaintiff never served the

 defendant, the trial court dismissed the complaint for failure to prosecute. Id. at *2. On appeal,

 the plaintiff argued that, because the statute of limitations for his claims had not expired, the trial

 court should not have dismissed his claims. Id. at *9. The court of appeals affirmed the trial

 court’s dismissal, but only after distinguishing the facts in Meersman from the facts in Suntrust.

 The court emphasized that in Suntrust, “the plaintiff obtained proper service before the case was

 dismissed.” Id. at *10. In contrast, the plaintiff in Meersman never served the defendants, and

 so the trial court never “acquired jurisdiction over the parties because of the insufficient service

 of process.” Id.

         The Tennessee Court of Appeals has also considered whether minors have to comply

 with Rules 3 and 4. In McNeary v. Baptist Memorial Hospital, two parents sued the defendants

 individually and on behalf of their infant daughter. 360 S.W.3d at 432. But the parents did not

 comply with Rule 3. They failed to serve one of the defendants until “nearly three years from

 the date of the initial filing of the suit, and over two years after the issuance of the second

 summons.” Id. at 438. The parents argued that their daughter’s status as a minor “negates the

 requirements of Tennessee Rules of Civil Procedure 3 and 4.” Id. The court, however, found

 that the plain language of the rules did not make an exception for minors and that the daughter’s

 “status as a minor is irrelevant to the question of proper issuance and service of process.” Id. In




                                                       11
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 12 of 22                         PageID 407




 the end, the court of appeals found that the court lacked personal jurisdiction over the defendant

 because the parents violated Rules 3 and 4. Id. at 438–39.

        The Court now turns to whether Plaintiff served Defendant according to the Tennessee

 Rules of Civil Procedure.

                ii.     Plaintiff Properly Served Defendant Under Rule 4

        If a plaintiff fails to serve the defendant, the court never obtains personal jurisdiction over

 that party. Ramsay v. Custer, 387 S.W.3d 566, 568 (Tenn. 2012) (“Service of process is an

 essential part of a legal proceeding because the trial court’s jurisdiction of the parties is acquired

 by service of process.”). That is why “[t]he record must establish that the plaintiff complied with

 the requisite procedural rules, and the fact that the defendant had actual knowledge of attempted

 service does not render the service effectual if the plaintiff did not serve process in accordance

 with the rules.” Id.

        Defendant here argues that Plaintiff must comply with Rule 3 to effect proper service.

 But to serve a defendant properly, a plaintiff must comply with Rule 4 only. Id. at 569

 (“[S]ervice of process that does not meet the requirements of Rule 4 is void.”). Put differently,

 violating Rule 3 does not make service ineffective under Rule 4. As the Tennessee Court of

 Appeals explained,

        [I]f process is served and proper return is made as provided in Rule 4, the process
        possesses the necessary validity to bring the person served before the court for
        jurisdictional purposes. Process may be valid under Rule 4, but still insufficient to
        toll the statute of limitations under Rule 3. Rule 4 is in no way intended to toll the
        statute of limitations. Therefore, even if service is complete and valid under Rule
        4, if the requirements of Rule 3 have not been met, the statute of limitations is not
        tolled.




                                                   12
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 13 of 22                         PageID 408




 First Tenn. Bank, N.A. v. Dougherty, 963 S.W.2d 507, 509–10 (Tenn. Ct. App. 1997). In other

 words, service of process may be valid for jurisdictional purposes under Rule 4 even if it cannot

 toll the statute of limitations under Rule 3.

        Plaintiff served Defendant in 2018 and, reading the facts in the light most favorable to

 Plaintiff, that service complied with Rule 4’s requirements. 7 (See ECF No. 1-3 at PageID 51;

 44-3 at PageID 196–97.) This means the Court has personal jurisdiction over the parties.

                iii.    Rule 3 Does Not Require Dismissal of Plaintiff’s Claims

        True enough, Plaintiff did not comply with Rule 3. This means that Rule 3 did not toll

 the statute of limitations for Plaintiff’s claims. That said, just because Rule 3 did not toll the

 statute of limitations here does not also mean that Plaintiff’s claims are time barred. To the

 contrary, Tenn. Code Ann. § 28-1-106 already tolled the time limits for Q.W.’s claims until he

 turned 18. So he did not need to rely on Rule 3. As a result, Plaintiff served Defendant

 according to Rule 4 before the statute of limitations ended. And so, the Court finds that

 Plaintiff’s claims are not time-barred.

        Defendant directs the Court to Allstate Insurance Co. v. Hamilton Beach/Proctor-Silex,

 Inc., No. 05-60052, 2005 WL 2658950 (E.D. Mich. Oct. 18, 2005). There, to toll the statute of

 limitations under Michigan law, a plaintiff must file the complaint and serve it on the defendants

 within the statute of limitations period. Id. at *2. And because the plaintiff did not serve the

 defendant within that period, the court found that the statute of limitations barred her claims. Id.




 7
  Defendant argues that Plaintiff must comply with Rule 3 to serve someone properly under Rule
 4. (ECF No. 54-1 at PageID 373.) This is because Rule 4.03 says that a plaintiff “may obtain
 new summonses from time to time, as provided in Rule 3.” But this language in Rule 4.03 is
 permissive, not mandatory. And as the Tennessee Court of Appeals explained, a plaintiff may
 properly serve a defendant under Rule 4 even if they do not comply with Rule 3. See Dougherty,
 963 S.W.2d at 509–10.
                                                   13
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 14 of 22                          PageID 409




 at *3. But the facts in that case differ from the facts here. The plaintiff in Allstate Insurance Co.

 did not properly serve the defendant before the statute of limitations ended. Here though,

 Plaintiff served Defendant according to Rule 4 in February 2018, before Q.W. turned 19 and the

 statute of limitations ran.

         This is a key difference. Like the Court in Suntrust explained, “the proscription set forth

 in [Rule 3] is inapplicable to cases where the plaintiff is not relying upon the original

 commencement of the action to toll the running of the statute of limitations . . . .” 2006 WL

 1735132, at *2. Because Tennessee law tolls the one-year statute of limitations for minors until

 they turn 18, Plaintiff did not need to rely on Rule 3 to toll the statute of limitations. So in the

 end, Rule 3 does not bar Plaintiff’s claims.

         This finding does not conflict with the decision in Meersman. This case is

 distinguishable from Meersman because, unlike the plaintiff in that case, Plaintiff here served

 Defendant with process during the statute of limitations period. Nor does this Court’s conclusion

 conflict with McNeary. There, the court found that the party’s “status as a minor is irrelevant to

 the question of proper issuance and service of process.” 360 S.W.3d at 438. This Court agrees.

 Like any party, minors in Tennessee must comply with the Tennessee Rules of Civil Procedure.

 Even so, dismissal of an action is not the penalty for violating Rule 3. Instead, a plaintiff that

 violates Rule 3 cannot rely on the original filing date to toll the statute of limitations. See Tenn.

 R. Civ. P. 3.

         Simply put, because she did not comply with Rule 3, Plaintiff could not rely on the

 original commencement of this action to toll the statute of limitations. But because Q.W. was a

 minor, she did not need Rule 3. She had Tenn. Code Ann. § 28-1-106 instead. Plaintiff served

 Defendant here according to Rule 4 in 2018, before the statute of limitations ended. And neither



                                                   14
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 15 of 22                         PageID 410




 Rule 3 nor Tennessee case law says that service is improper or insufficient if a plaintiff fails to

 follow Rule 3’s requirements.

        In the end, because Plaintiff served Defendant according to Rule 4 before the statute of

 limitations ended, her claims are not time-barred. The Court therefore DENIES Defendant’s

 motion for summary judgment on this issue.

 II.    Qualified Immunity

        A.      Qualified Immunity Standard

       Government officials “are immune from civil liability unless, in the course of performing

 their discretionary functions, they violate the plaintiff’s clearly established constitutional rights.”

 Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (citing Messerschmidt v. Millender, 565

 U.S. 535, 546 (2012)). To determine whether qualified immunity applies, a court must decide

 (1) “whether the facts that a plaintiff has alleged or shown make out a violation of a

 constitutional right,” and (2) “whether the right at issue was clearly established at the time of

 defendant’s alleged misconduct.” Pearson v. Callahan, 555 U.S. 223, 232 (2009) (internal

 references and citations omitted). Under this standard, “[t]he contours of the right must be

 sufficiently clear that a reasonable official would understand that what he is doing violates that

 right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987); see also Mullenix v. Luna, 577 U.S. 7,

 11 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

        The doctrine allows government officials “breathing room to make reasonable but

 mistaken judgments and protects all but the plainly incompetent or those who knowingly violate

 the law.” Stanton v. Sims, 571 U.S. 3, 6 (2013) (per curiam) (citations and quotations omitted).

 The Sixth Circuit “has long recognized that the purpose of this doctrine is to protect officers

 ‘from undue interference with their duties and from potentially disabling threats of liability.’”



                                                   15
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 16 of 22                         PageID 411




 Nelson v. City of Battle Creek, Mich., No. 18-1282, 2020 WL 916966, at *2 (6th Cir. Feb. 26,

 2020) (quoting Sample v. Bailey, 409 F.3d 689, 695 (6th Cir. 2005)). “Once the defending

 officer raises qualified immunity, the plaintiff bears the burden of showing that the officer is not

 entitled to qualified immunity.” Id. (citing Burgess v. Fischer, 735 F.3d 462, 472 (6th Cir.

 2013); Coble v. City of White House, 634 F.3d 865, 870–71 (6th Cir. 2011)).

        B.      Analysis of Defendant’s Qualified Immunity Claims

        The parties agree that public school students have a clearly established right to be free

 from bodily injury in an educational setting. (ECF Nos. 44-2 at PageID 191; 52-2 at PageID

 275.); see also Nolan v. Memphis City Schs., 589 F.3d 257, 269 (6th Cir. 2009); Webb v.

 McCullough, 828 F.2d 1151, 1158 (6th Cir. 1987). So Defendant’s qualified immunity depends

 on whether Defendant violated Q.W.’s constitutional right to be free from bodily injury.

                i.      Legal Standard for Violating Right to Be Free from Bodily Injury in
                        Schools

        To violate a student’s right to be free from bodily injury, the state actor’s conduct must

 “shock the conscience.” Domingo v. Kowalski, 810 F.3d 403, 410–11 (6th Cir. 2016). Put

 another way, “to raise a material issue of fact as to whether [a defendant] violated [a plaintiff’s]

 rights to personal security and freedom from abuse at the hands of state officials,” the plaintiff

 “must identify conduct that is ‘so brutal, demeaning, and harmful as literally to shock the

 conscience.’” Id. (quoting Webb v. McCullough, 828 F.2d 1151, 1158 (6th Cir. 1987)).

        When a student alleges that a teacher’s “educational techniques” violated the student’s

 constitutional rights, the Sixth Circuit applies a four-part test (the “Gottlieb test”) to determine

 whether the teacher’s conduct shocks the conscience:

        a) Was there a pedagogical justification for the use of force?; b) Was the force
        utilized excessive to meet the legitimate objective in this situation?; c) Was the
        force applied in a good-faith effort to maintain or restore discipline or maliciously


                                                   16
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 17 of 22                      PageID 412




         and sadistically for the very purpose of causing harm?; and d) Was there a serious
         injury?

 Id. at 411 (quoting Gottlieb v. Laurel Highlands Sch. Dist., 272 F.3d 168 (3d Cir. 2001));

 see also Gohl v. Livonia Pub. Schs. Sch. Dist., 836 F.3d 672, 678–79 (6th Cir. 2016).

         Defendant argues that he had a pedagogical justification for using force against

 Q.W. (ECF No. 44-2 at PageID 193.) For that reason, the Court applies the Gottlieb test

 to Plaintiff’s claims. 8 See Doe by Doe v. Livonia Pub. Schs., No. No. 13-cv-11687, 2018

 WL 4953086, at *9–10 (E.D. Mich. Oct. 12, 2018). Applying those factors here, the

 Court finds that there is a genuine issue of material fact about whether Defendant violated

 Plaintiff’s constitutional rights.

                 ii.     There Is a Genuine Dispute About Whether Defendant Violated
                         Plaintiff’s Constitutional Rights

         Defendant argues that all four factors of the Gottlieb test weigh in his favor. He contends

 that he justifiably used “brief and limited force” to reprimand Q.W. (ECF No. 44-2 at PageID

 193.) And that “the force used was far short of excessive,” because “at no point in time” did

 Defendant choke Q.W. (Id.) Defendant also claims that he used force in a good-faith attempt to

 correct Q.W.’s behavior privately and that Q.W. had no injuries from the incident. (Id.) All in

 all, Defendant argues that, “[b]ecause Plaintiff cannot show that Defendant violated Q.W.’s




 8
   The Sixth Circuit “has adopted two distinct frameworks for assessing whether a student’s
 constitutional claim ‘shocks the conscience’: one for excessive corporal punishment, the other
 for educational techniques involving force.” Kouider v. Parma City Sch. Dist. Bd. of Educ., 480
 F. Supp. 3d 772, 783 (N.D. Ohio Aug. 19, 2020). Because Defendant provides a pedagogical
 justification for using force, the Court applies the Gottlieb test, as adopted in Domingo. See Doe
 by Doe v. Livonia Pub. Schs., No. No. 13-cv-11687, 2018 WL 4953086, at *9–10 (E.D. Mich.
 Oct. 12, 2018). Plus, the parties seem to agree that the Gottlieb test applies. (See ECF Nos. 44-2
 at PageID 193; 52-2 at PageID 277.)
                                                 17
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 18 of 22                       PageID 413




 Fourteenth Amendment rights, Defendant Gilliam is entitled to qualified immunity and

 Plaintiff’s claims must be dismissed.” (Id. at PageID 194.)

        Plaintiff responds that Q.W.’s alleged infraction was minor and that Defendant knew he

 could not administer corporal punishment. As a result, “there was no pedagogical justification

 for grabbing Q.W. by the neck, pushing him into a corner, and choking him.” (ECF No. 52-2 at

 PageID 277.) What is more, Plaintiff contends that Defendant acted out of anger, not with the

 intention of privately reprimanding Q.W. (Id. at PageID 278.) And finally, Plaintiff argues that

 though Q.W.’s injuries were “physically minimal,” they had a “serious” impact on him

 emotionally. (Id.) Following the incident, Plaintiff attended anger management classes and

 sought psychological treatment. (Id.)

        Here, an “added wrinkle” exists because the record includes “videotape capturing the

 events in question.” Scott v. Harris, 550 U.S. 372, 378 (2007). When “facts shown in videos

 can be interpreted in multiple ways or if videos do not show all relevant facts, such facts should

 be viewed in the light most favorable to the non-moving party.” Latits, 878 F.3d at 547. The

 Court finds that the video fails to show the entire encounter and one can interpret it different

 ways. For example, after Q.W. and Defendant bump into each other in the hallway, Defendant

 grabs Q.W. But he does so in a crowd of students, so it is hard to see Defendant’s hands. While

 holding Q.W., Defendant then takes him several feet down the hallway until Q.W. is out of the

 camera’s view. As a result, for a few seconds, Q.W. is off-screen and the video does not show

 Defendant’s hands.

        What is more, the parties give conflicting testimony about what happened while Q.W.

 was off-screen. Defendant testified that he gripped Q.W.’s backpack straps and moved him to

 the side of the hallway. (ECF No. 44-5 at Page ID 206.) But at the same time, Q.W. testified



                                                  18
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 19 of 22                       PageID 414




 that Defendant choked him by grabbing him by the neck and lifting him off the ground. (ECF

 No. 44-6 at PageID 219–20.) Watching the video does not solve this dispute.

        In the end, the video does not show whether Defendant grabbed Q.W. by the backpack

 straps or the neck. For that reason, the Court interprets the video in the light most favorable to

 Plaintiff and finds that there is a genuine dispute of fact about whether Defendant choked Q.W.

 during the incident. With that in mind, a reasonable jury watching the video could find that

 Defendant choked Q.W. See Latits, 878 F.3d at 547.

        But even if Defendant choked Q.W., is there a genuine dispute about whether

 Defendant’s actions shock the conscience? There is. And that is because the evidence is

 conflicting about whether Defendant used force for disciplinary reasons. The first factor under

 the Gottlieb test is whether there was a pedagogical justification for the use of force. “[T]he ‘key

 inquiry is not what form the use of force takes but whether the use of force is related to the

 student’s misconduct at school and for the purposes of discipline.’” Domingo, 810 F.3d at 412

 (quoting T.W. v. Sch. Bd. of Seminole Cnty., 610 F.3d 588, 198–99 (11th Cir. 2010)). In other

 words, the court “looks to the ends motivating the teacher’s action and not the means undertaken

 to achieve those ends.” Id.

        Defendant claims he had a pedagogical justification for disciplining Q.W., although he

 denies ever grabbing Plaintiff by the neck. Defendant testified that Q.W. used profanity in

 violation of school policy and that he took Q.W. aside to reprimand him. (ECF No. 44-5 at

 PageID 204–05.) Q.W., however, testified that he did not use profanity when he and Defendant

 encountered each other in the hall. (ECF No. 44-6 at PageID 218.) And from the video, it is

 unclear whether Q.W. said anything before Defendant grabbed him. So this could boil down to a

 credibility finding by the jury. Because, as it stands, this Court has to take the evidence in the



                                                  19
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 20 of 22                         PageID 415




 light most favorable to Plaintiff. As a result, there is a genuine dispute of material fact about

 whether Q.W. used profanity and, if so, whether that gave Defendant’s a “legitimate educational

 purpose” to grab Plaintiff by the neck. See Domingo, 810 F.3d at 413.

        The second factor asks whether the force was unconstitutionally excessive. And “when a

 teacher’s allegedly unconstitutional conduct was motivated by a legitimate educational or

 disciplinary goal, the conduct must be clearly extreme and disproportionate to the need presented

 to be excessive in the constitutional sense.” Id. at 414. So the purpose behind Defendant’s

 actions—whether he used force for an educational purpose—is important to this analysis as well.

        That said, the Sixth Circuit has held that, “even in a case where a teacher slapped a

 student with no pedagogical purpose whatsoever . . . the single slap was not unconstitutionally

 excessive, because it ‘was neither severe in force nor administered repeatedly.’” Id. (quoting

 Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996)). But Plaintiff contends

 that Defendant did more than slap Plaintiff here—he choked Q.W. A reasonable jury may find

 that choking a student, with or without a pedagogical purpose, is an excessive use of force. See,

 e.g., Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006)

 (teacher’s conduct shocked the conscience where teacher slammed student’s head into a

 blackboard, threw her on the ground, and choked her for not bringing a pencil to class); Kouider

 v. Parma City Sch. Dist. Bd. of Educ., 480 F. Supp. 3d 772, 783–84 (N.D. Ohio 2020) (finding

 genuine dispute of material fact about whether spraying disabled student with juice shocked the

 conscience). As a result, this factor too suggests that there is a material dispute of fact.

        For the same reasons, there is dispute about the third factor—whether Defendant used

 force in a good-faith effort to maintain or restore discipline, or maliciously to cause harm

 instead. Again, considering the facts in the light most favorable to Plaintiff, the Court must



                                                   20
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 21 of 22                        PageID 416




 assume that Q.W. did not use profanity and that Defendant grabbed Q.W. by the neck and

 choked him. Thus, there is a question of fact about whether Defendant choked Q.W. out of

 anger and with malicious intent to cause harm.

         Finally, the last Gottlieb factor questions whether the plaintiff suffered a serious injury.

 The parties dispute whether Q.W. experienced any physical injuries, as well as the extent of his

 psychological injuries. What is more, the Sixth Circuit has suggested that, where a teacher uses

 force without a pedagogical purpose and “in anger or from malice” only, a plaintiff need not

 present proof of physical injury to survive summary judgment. See Domingo, 810 F.3d at 416

 (discussing Webb, 828 F.2d at 1154); see also Saylor v. Bd. of Educ. of Harlan Cnty., Ky., 118

 F.3d 507, 514 (6th Cir. 1997). So Defendant’s reason for choking Q.W. is important to this

 factor too.

         In the end, there is a genuine dispute of material fact about whether Defendant violated

 Q.W.’s constitutional rights. This is because the parties dispute what happened between Q.W.

 and Defendant and the video does not reveal whether Defendant choked Q.W. The evidence

 thus “presents a sufficient disagreement to require submission to a jury.” Liberty Lobby, 477

 U.S. at 251–52. What is more, “[c]redibility determinations, the weighing of the evidence, and

 the drawing of legitimate inferences from the facts are jury functions, not those of a judge[.]”

 Martinez, 703 F.3d at 914 (alteration in original) (quoting Liberty Lobby, 477 U.S. at 255). And

 here, the jury must weigh the evidence and make credibility determinations to decide whether

 Defendant violated Q.W.’s constitutional rights. The Court therefore DENIES Defendant’s

 motion for summary judgment on qualified immunity.




                                                   21
Case 2:19-cv-02562-TLP-tmp Document 63 Filed 08/26/21 Page 22 of 22                      PageID 417




 III.   Plaintiff’s State Law Claims

        Defendant argues that, because this Court should grant his motion for summary judgment

 on Plaintiff’s § 1983 claims, it should not exercise supplemental jurisdiction over her state law

 claims. (ECF No. 44-2 at PageID 194.) “Supplemental jurisdiction is a doctrine of discretion,

 not of plaintiff’s right.” Habich v. City of Dearborn, 331 F.3d 524, 535 (6th Cir. 2003) (internal

 quotations omitted). But if the federal and state claims “derive from a common nucleus of

 operative fact,” a federal court can exercise supplemental jurisdiction over the state law claims.

 United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

        Here Plaintiff’s federal and state law claims arise from the same set of facts. This Court

 therefore has supplemental jurisdiction over Plaintiff’s battery and outrageous conduct claims.

 Because Plaintiff’s § 1983 claims survive summary judgment, the Court continues to exercise

 supplemental jurisdiction over her state law claims.

                                          CONCLUSION

        In the end, Plaintiff served Defendant under Rule 4 before the statute of limitations

 ended. And her failure to comply with Rule 3 does not require dismissal of her claims. What is

 more, there is an issue of material fact about Defendant’s qualified immunity. For these reasons,

 the Court DENIES Defendant’s motion for summary judgment.

        SO ORDERED, this 26th day of August, 2021.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                 22
